Exhibit 10.3
 

 
 
 
 
S.Y. BANCORP, INC.
2005 STOCK INCENTIVE PLAN


Director Restricted Stock Unit Award Agreement


S.Y. Bancorp, Inc. (the "Company") grants as of _____________ (the "Grant Date")
to _______________________________ (the "Director" or "you") a number of shares
determined as set forth below, of the common stock of the Company under the S.Y.
Bancorp, Inc. 2005 Stock Incentive Plan (the "Plan").  A copy of the Plan is
attached, and any capitalized terms used but not defined in this Agreement shall
have the meaning given them in the Plan.


Grant of Award.  Subject to the terms and conditions of this Agreement and the
Plan, Company hereby grants to you a number of Restricted Stock Units equal to
$__________, divided by the Fair Market Value per share of the Company's common
stock on the Grant Date (rounded down to the nearest whole share) (the
"RSUs").   Each RSU shall entitle you, if the service conditions below are met,
to have issued to you (or credited on your behalf, if receipt is deferred) a
number of shares of common stock equal to the number of RSUs subject to this
Award, and to be paid cash equal to any dividends paid during the Restricted
period on that number of shares (the "Dividend Equivalent")


Restricted Period; Payment or Deferral. Except as provided in the Plan regarding
Change of Control and below regarding termination of services, the RSUs granted
under this Award will be unvested as of the date hereof and will become fully
vested and nonforfeitable on the one-year anniversary of the Grant Date (the
"Restricted Period") if the you continue to provide services to the Company on
such date. Any RSUs that do not vest in accordance with the foregoing provisions
shall terminate when service terminates. Unless you timely elected under the
terms of the Director Nonqualified Deferred Compensation Plan to have delivery
of shares and Dividend Equivalents with respect to these RSUs  deferred beyond
the end of the Restricted Period, then, at the end of the Restricted Period, the
number of shares of Common Stock issuable under this Award and cash for the
Dividend Equivalent will be issued to you in satisfaction of this Award, within
74 days after the Restricted Period ends.


Transfer Restrictions. The RSUs may not be sold, transferred, pledged,
exchanged, hypothecated or otherwise disposed during the Restricted Period,
other than by will or by the laws of descent and distribution.


Acknowledgments.   By signing below, you acknowledge that you have received a
copy of the Plan, and you hereby accept the RSUs subject to all the terms and
provisions of the Plan and the program.  Nothing contained in the Plan, the
program or this Agreement shall give you any rights to continued service on the
Board of Directors of the Company or Stock Yards Bank.
 
 
 

   
S.Y. BANCORP, INC.
                        _______________________________________ By:
 _________________________________    
Director
                   
Date:
 _________________________________
Date:
 _________________________________                                      